Citation Nr: 0519743
Decision Date: 07/20/05	Archive Date: 09/19/05

DOCKET NO. 02-11 424                        DATE JUL 20 2005

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a low back disorder.

REPRESENTATION

Veteran represented by:

Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Elisabeth Spaur, Associate Counsel

INTRODUCTION ",

The veteran had active service from August 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 decision by the Department of Veterans Affairs (VA) Albuquerque, New Mexico, Regional Office (RO). That decision denied service connection for bilateral knee, bilateral ankle, and low back disorders.

The issues of service connection for bilateral knee disorder and low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AM C), in Washington, DC.

FINDING OF FACT

The competent medical evidence of record does not show of diagnosis of any bilateral ankle disorder in service or subsequent to service, and no competent medical evidence relating any ankle disorder to service.

CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated by service.
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

- 2 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 5103, 5l03A, 5107 (West 2002). The legislation provides, among other things, for notice and assistance to claimants under certain circumstances. VA has issued final rules to amend adjudication regulations to implement the provisions of the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). These regulations establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial unfavorable agency of original jurisdiction(AOJ) decision, the claimant must be provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should give us everything you've got pertaining to your claim.

In the instant case, the initial unfavorable agency decision was made prior to receiving proper VCAA notification. However, upon review, the Board finds that the lack of such a pre-agency of original jurisdiction-decision notice did not result in prejudicial error in this case. Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

However, following the Board remand in September 2003, the RO notified the veteran of the evidence and information necessary to substantiate his claims in a

- 3 


February 2004 VCAA letter. The VA fully notified the veteran of what is required to substantiate such claims in the letter and in the MaTch 2005 supplemental statement of the case (SSOC). Together, the VCAA letter and SSOC provided the veteran with a summary of the evidence, the applicable laws and regulations and a discussion of the facts of the case. VA specifically notified the veteran that VA would obtain all relevant evidence in the custody of a federal department or agency, including VA, Vet Center, service department, Social Security, and other federal agencies. He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him. No other evidence has been identified by the veteran. It is therefore the Board's conclusion that the veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. The duty to notify the appellant was satisfied under the circumstances of this case. 38 U.S.C.A.  5103. Supra, Mayfield.

The Board also finds that all relevant facts have been properly developed, and that the RO has obtained or attempted to obtain all evidence necessary for equitable resolution of the issues. A review of the file shows that the RO made appropriate efforts to attempt to obtain all relevant evidence. The evidence includes the veteran's post service treatment records. The veteran has declined a hearing. The Board is aware that the veteran's service medical records are not associated with the claims folder. However, when the RO requested the veteran's service medical records from the National Personnel Records Center (NPRC), the RO was informed that the veteran's service medical records were destroyed in a fire. Where a veteran's service medical records are missing, the obligation to explain findings and conclusions, and to carefully consider the benefit of the doubt rule is heightened. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004). In the present case, the evidence includes the VA treatment records and a 1978 VA examination report, and written

-4


statements from the veteran and friends and family. As there is no evidence of any findings, or diagnoses of a bilateral ankle disorder in service or subsequent service, the Board finds that a VA examination is not necessary in this case. See Duenas v. Principi, 18 Vet. App. 512 (2004).

In addition, VA has on several occasions attempted to obtain private treatments identified by the veteran. Through the VA and the veteran's efforts it was learned that such records were lost or destroyed. In April 2005, the veteran submitted a statement indicating that he had provided all information that it was possible for him to obtain.

The Board does not know of any additional relevant evidence that is available but has not been obtained. In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist under the VCAA. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F:R. § 3.159.

II. Service Connection

The veteran is claiming service connection for bilateral ankle disorder. Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Service connection may be also granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service. A determination of service

- 5 


connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in ' service. See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also, 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104F.3d 1328(1997). Itis well settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There are no service medical records associated with the claims folder. Notations in the file indicate that the veteran's service medical records were destroyed in the fire at NPRC in 1973. Service personnel records indicate that the veteran served as a paratrooper.

The veteran states that he was a paratrooper from 1949 to 1952. He stated that on one occasion he injured his ankle in a bad landing. He was put on sick call and light duty for 2 weeks. The veteran also reported two separate occasions where he had painful landings. He indicated that he landed on his back on one landing and was knocked out for several minutes. He stated that he had more than 100 parachute jumps and sustained injuries to his back, knees, and ankles.

- 6 


A July 1978 VA examination was conducted in conjunction with the veteran's application for non-service connected pension. The veteran reported injuring his low back and left knee, he did not complain of any ankle problems. On evaluation, there were no findings or diagnoses of any ankle disorders.

VA treatment notes dated from January 1986 through March 2003 show treatment for several disabilities, but these records do not contain any complaints, findings, or diagnoses of any bilateral ankle disorders.

An October 2000 statement from a friend of the veteran stated that he had known the veteran for over 50 years. He stated that he worked with the veteran after he returned from service and the veteran complained of pain in his knees, ankles, and feet. The veteran's friend indicated that he saw the veteran limping and walking slowly.

A May 2002 statement from a friend of the veteran indicated that he had known the veteran for many years, before the veteran went in to service. He stated that he remembered that the veteran came home from service with a limp, and the veteran told him he had been injured during service.

An April 2004 statement from a friend of the veteran stated that he had served with the veteran from 1949 to 1952. He indicated that they both participated in a parachute jump in 1951. After that time, the veteran's friend reported that he noticed that the veteran had some difficulty walking.

An April 2004 statement from another friend of the veteran stated that he served with the veteran from 1949 to 1950. He indicated that the veteran showed him an injury that was characterized by swelling and discolored knees, which was a result of excessive rough parachute landings.

In a May 2004 statement, the veteran's daughter stated that she was told by the veteran's doctor that the veteran's degenerative joint disease of the knees and back were not uncommon in paratroopers from her father's time. She stated that another

- 7 


doctor told her that because her father was a paratrooper, it could cause the damage. However, her statement does not address any ankle disorders.

The Board recognizes the veteran's argument that he has bilateral ankle disorders. The veteran is competent as a layperson to report that on which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the. veteran is not competent to offer medical opinion as to diagnosis, cause, or etiology of the claimed disabilities as there is no evidence of record that the veteran has specialized medical knowledge. See Grottveit v. Brown, 5 Vet. App. 91,93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As noted previously, without competent medical evidence demonstrating a current diagnosed disability, the claim must be denied. 38 C.F.R. § 3.303; Brammer, 3 Vet. App.223. Here, there is no competent medical evidence of bilateral ankle disorder of record.

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the veteran's asserted bilateral ankle disorder began in service is otherwise related to service. The competent medical evidence demonstrates no current diagnosis of a bilateral ankle disorder. Thus, the veteran's service connection claim is denied.

ORDER

Entitlement to service connection for bilateral ankle disorder is denied.

REMAND

The veteran is claiming that his present left knee disability, right knee disability, and low back disability are the result of multiple parachute landings in service. He stated that on one occasion he injured his ankle in a bad landing. He was put on sick call and light duty for 2 weeks. The veteran also reported two separate

- 8 


occasions where he had painful landings. He indicated that he landed on his back on one landing and was knocked out for several minutes. He stated that he had more than 100 parachute jumps. Unfortunately, his service medical records are not available as they were destroyed in the 1973 fire at NPRC.

Additional information of record indicates that the veteran slipped and he fell to the cement floor and injured his back and left knee while at work in December 1975, the veteran was on a stool cleaning windows on a truck when the stool.

A July 1978 VA examination report noted that X-rays of the lumbar spine were interpreted as showing unremarkable bony density and alignment with well preserved disc spaces with minimal hypertrophic spur formation anteriorly in the vertebral bodies ofL1 and L2. X-rays of the knees showed well-preserved joint spaces and unremarkable soft tissues, but noted an irregularity on the articular surface of the left tibia medially and minimal hypertrophic lipping noted in the region of the medial condyle. The conclusion was minimal degenerative changes in the medial tibial condyle on the left side. The diagnoses were status post 1976 medial arthrotomy of the left knee, occasionally symptomatic and status post 1975 low back injury, symptomatic by history.

VA treatment notes dated from January 1986 through March 2003 reflect continued treatment and diagnoses of degenerative joint disease of the lumbar spine and degenerative joint disease of both knees.

The veteran submitted buddy statements of veterans who served with him attesting to the veteran's many jumps and bad landings as well as a statement from his daughter that the veteran's doctor that the veteran's degenerative joint disease of the knees and back were not uncommon in paratroopers from her father's time.

The question that needs to be resolved before a determination of service connection can be made is whether the veteran's low back and bilateral knee disabilities had their onset in service. This is a medical question, and where the determinative issues involve medical causation or diagnosis, competent medical evidence is

- 9 


needed. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492,494 (1992).

Thus, the Board finds that a medical examination is necessary. A review of the file shows that the veteran has never been afforded an appropriate VA examination for the purposes of securing the requisite medical opinion. Under the duty to assist. provisions of the VCAA, the VA has the duty to secure an examination or opinion if there is competent evidence of record that the claimant has a current disability, which may be associated with service, but the record does not contain sufficient medical evidence to make a decision on this claim. 38 U.S.C.A. § 5103A(d).

To ensure that VA has met its duty to assist the veteran in developing the facts. pertinent to the claim and to ensure full compliance with due process requirements, the case is REMANDED to the AMC for the following development:

1. The AMC should schedule the veteran for an appropriate VA examination to determine the nattire, etiology, and severity of his low back and bilateral knee disabilities. Specifically, the examiner should state the current diagnoses of the low back and bilateral knee disabilities. It is imperative that the examiner review the evidence in the claims folder, including a complete copy of this REMAND. All necessary tests and clinical studies must be accomplished, and all clinical findings must be reported in detail. Thereafter, the examiner should determine whether it is at least as likely as not that the veteran's current low back and bilateral knee disabilities are related to his parachute jumps in service. The examiner should also address the 1975 injury to the back and left knee. A complete written rationale for all opinions made must be provided. If any requested opinion cannot be provided, that fact should be noted and the AMC should explain in detail why securing the opinion is not possible.

- 10


2. After undertaking any other development deemed essential in addition to that specified above, the AMC should re-adjudicate the veteran's claim. If any benefit sought on appeal remains denied, the veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must notify the veteran of all relevant actions taken on his claim for benefits, and summarize the evidence and discussion of all pertinent regulations. An appropriate period of time should be allowed for response.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be 'afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

- 11 




